Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 1 of 6

United States District Court,
District of Columbia

David Alan Carmichael, et al. )
)
Plaintiffs ) Civil Case: 1:19-CV-2316-RC
)
v. ) Re: ECF 61 (63, 66), 53, 56 57
) (67, 68), 55, 51, 44
Michael Richard Pompeo, et Al. )
)
Defendants )
PLAINTIFFS PROPOSED ORDER SUBMISSION
1. After consideration of: the Defendants’ motions for stay and remand and proposed

orders, along with their replies (ECFs 61, 66); the plaintiffs motion for scheduling conference
(ECF 55); the Plaintiffs notices and demands regarding the issue of their identities (ECFs 53, 56,
57); the Defendants response to the notices and demands and the Plaintiffs’ reply (ECFs 67 &
68); the Plaintiffs amended complaint (ECF 51) and the Court’s Memorandum Opinion and
Order regarding jurisdiction (ECF 44); Plaintiff David Alan Carmichael submits the following
proposed order.

2e. This is a timely submission, within fourteen days of the Defendants’ reply to the
Plaintiffs notices (ECF 67).

3. Plaintiffs Lewis and Pakosz have been informed of this proposed order submission and
they support my proposal.
Very Respectfully,

Jp /

Z
. . + .
David Alan Carmichael, Plaintiff ‘ “Date
RECEIVED
Mail Room

 

 

 

 

Angela 1). Caesar, Clerk of Court
U.S. District Court, District of Columbia

 

 
Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 2 of 6

United States District Court,
District of Columbia

David Alan Carmichael, et al.
Plaintiffs Civil Case: 1:19-CV-2316-RC
Vv. Re: ECF 61 (63, 66), 53, 56 57

(67, 68), 55, 51, 44
Michael Richard Pompeo, et Al.

Nee Nee Nee Nee Nee Nee” See” Nee ee”

Defendants

[PROPOSED] ORDER

UPON CONSIDERATION of: The Defendants’ motion for voluntary remand (ECF 61);
the Plaintiffs’ Response in opposition thereto (ECF 65); the Defendants’ reply (ECF 66); the
Plaintiffs Response in opposition to the Defendants’ Proposed order of December 4" (ECF 63);
the lack of any record on review; there is no statutory support for the remand requested where 28
U.S.C. §§2106 provides for further procedures restricted to the judiciary and 28 U.S.C. § 2112
gives and restricts to the Court the power to “enjoin, set aside, suspend, modify, or otherwise
review or enforce orders” of the agency; the Plaintiffs’ judiciable actions are the duty of this
court to adjudicate pursuant to 28 U.S.C. § 1331 (ECF 44); the Defendants can not show, and
have waived opportunity to show, that there is now, or ever has been, a question by the
Defendants regarding the identify of the Plaintiffs; it appears that the motion is an unfair or
manipulative litigation strategy; and the Plaintiffs shall be unduly prejudiced by a remand; it is
hereby ORDERED that Defendants’ motion is for STAY AND REMAND is DENIED.

FURTHERMORE, it is hereby ORDERED that the Plaintiffs’ motion for a Rule 16(b)

Scheduling Conference is GRANTED. The Rule 16(b) Scheduling conference shall be

p. 1 of 2
Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 3 of 6

conducted no later than Friday, February 26, 2021. The Parties shall coordinate with the Judge’s
Secretary to arrange for a video/telephonic conference mutually agreeable to the Parties.

FURTHERMORE , it is hereby ORDERED that the STAY of this action is LIFTED.
The Defendants have fourteen days from the date of this order to file a response to the Plaintiffs’
Amended Complaint (ECF 51).

FURTHERMORE, upon Consideration of the Plaintiffs’ Notices and Demands (ECFs 53,
56, 57), the Defendants’ Response thereto (ECF 67), and the Plaintiffs’ Reply (ECF 68),
whereby the Defendants do not contest the facts proffered by the Plaintiffs regarding their
identities and that the Defendant can show no record of the Plaintiffs’ identities being in

question, there is no need for a show cause hearing. Docket items ECF 58, 59 and 60 are moot.

 

 

Date RUDOLPH CONTRERAS
United States District Judge

p. 2 of 2
Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 4 of 6

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, the “PLAINTIFFS PROPOSED ORDER SUBMISSION” for
Carmichael v. Pompeo, case #1:19-CV-2316-RC.

I certify that: I mailed the documents to:

Angela D. Caesar
Clerk of Court, District Court of the United States
United States Courthouse
333 Constitution Ave NW
Washington, DC 20001
Certified mail #7019 0160 Q000 9640 7521

I sent a copy by first class mail to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848
And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.

 

Signed : [/ 7 tt; LL save: Lettie’ 22 202
ee

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 230664
Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 5 of 6

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

January 19, 2021

(This Forwarding Letter is not the “Main Document”)

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

Re: Case #1:19-CV-2316-RC, Carmichael v. Pompeo, “PLAINTIFFS’
PROPOSED ORDER SUBMISSION”

Clerk Caesar,
Enclosed in our referenced Plaintiffs’ Proposed Order Submission.
Respectfully,
Wl

/ eee! Ch Doan fi I AL

avid Alan Carmichael
DAC/slf
ce: William Mitchell Pakosz

Lawrence Donald Lewis
Christopher Hair, U.S. Attorney's Office, District of Columbia
Case 1:19-cv-02316-RC Document 70 Filed 02/03/21 Page 6 of 6

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

umn

7019 O4b0 0000 4b40 75eh

Angela D. Caesar

Clerk of Court, District Court of the United S
United States Courthouse tates
333 Constitution Ave NW

Washington, DC 20001

 

MM

20001

R2304N118566-77

dee Ee fe eet le a tlle
